DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 recites “wherein the the low frequency portion” which should be --the low frequency portion--. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-8 rejected on the ground of nonstatutory obviousness-type double patenting as
being unpatentable over claims 1-8 of U.S. Patent No. 10,311,882 B2 in view of Liljeryd et al (US 6680972 B1). The conflicting claims 1-8 of the U.S. Patent No. 10,311,882 B2 does not explicitly teach “Q*L channels” belong to “comlex exponential modulated synthesis filterbank” and “wherein Q is an upsampling factor and Q*L is an integer value” as recited in claim 1, 7-8, “wherein Q=2 or Q=4” as recited in claim 4, “wherein the low frequency portion of the audio signal has a sampling frequency fs” as recited in claim 5, and “wherein the wideband audio signal has a sampling frequency 2*fs” as recited in claim 6. However, Liljeryd teaches those features in claims 1, 4-6 as discussed in claim rejections under 35 U.S.C. 102(a)(1) below for benefits of maintaining a sound quality with high compression rate, efficiently bandwidth saving specifically for human voice and music signals, and no perceptual degradation  (col 1, ln 63-67, col 2, ln 1-53). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to apply Liljeryd’s disclosed features above, to the apparatus for reconstructing the high frequency portion of an audio signal, as taught by claims 1-8 of U.S. Patent No. 10,311,882 B2, for the benefits discussed above. A comparison of claims 1-8 of the instant application with the conflicting claims 1-8 in U.S. Patent No. 10,311,882 B2 is listed below for reference:
Claims in the current application


1. An apparatus for reconstructing a high frequency portion of an audio signal, the apparatus comprising: a complex exponential modulated analysis filterbank having L channels for filtering a low frequency portion of the audio signal to produce L low frequency complex-valued subband signals, wherein the complex exponential modulated analysis filterbank includes a plurality of decimators; a high frequency reconstructor that reconstructs the high frequency portion of the audio signal by patching both a real and an imaginary part of a consecutive number of the L low frequency complex-valued subband signals to consecutive subbands of the high frequency portion; and a complex exponential modulated synthesis filterbank having Q*L channels for generating a wideband audio signal by combining the reconstructed high frequency portion of the audio signal with the low frequency portion of the audio signal, wherein the complex exponential modulated synthesis filterbank includes a plurality of interpolators, wherein the high frequency reconstructor comprises an envelope adjuster that adjusts an envelope of the high frequency portion of the audio signal, and wherein Q is an upsampling factor and Q*L is an integer value.

2. The apparatus of claim 1 wherein the high frequency reconstructor uses a first parameter indicating a quantity of the consecutive number of the plurality of low frequency complex-valued subband signals and a second parameter indicating a reconstruction range start channel.

3. The apparatus of claim 1 wherein the high frequency reconstructor is configured to reconstruct the high frequency portion of the audio signal with multiple patches.

4. The apparatus of claim 1 wherein the Q=2 or Q=4.


5. The apparatus of claim 1 wherein the the low frequency portion of the audio signal has a sampling frequency f.sub.s.

6. The apparatus of claim 1 wherein the wideband audio signal has a sampling frequency 2*f.sub.s.



7. A method for reconstructing a high frequency portion of an audio signal, the method comprising: filtering a low frequency portion of the audio signal with a complex exponential modulated analysis filterbank having L channels to produce L low frequency complex-valued subband signals, wherein the complex exponential modulated analysis filterbank includes a plurality of decimators; reconstructing the high frequency portion of the audio signal by patching both a real and an imaginary part of a consecutive number of the L low frequency complex-valued subband signals to consecutive subbands of the high frequency portion; and generating a wideband audio signal with a complex exponential modulated synthesis filterbank having Q*L channels by combining the reconstructed high frequency portion of the audio signal with the low frequency portion of the audio signal, wherein the complex exponential modulated synthesis filterbank includes a plurality of interpolators, wherein the reconstructing comprises adjusting an envelope of the high frequency portion of the audio signal, and wherein Q is an upsampling factor and Q*L is an integer value.

8. A non-transitory computer readable medium containing instructions that when executed by a processor perform the method of claim 7.
Conflicting claim(s) in U.S. Patent No. 10,311,882 B2

1. An apparatus for reconstructing a high frequency portion of an audio signal, the apparatus comprising: a complex exponential modulated analysis filterbank for filtering a low frequency portion of the audio signal to produce a plurality of low frequency complex-valued subband signals, wherein the complex exponential modulated analysis filterbank includes a plurality of decimators; a high frequency reconstructor that reconstructs the high frequency portion of the audio signal by patching both a real and an imaginary part of a consecutive number of the plurality of low frequency complex-valued subband signals to consecutive subbands of the high frequency portion; and a complex exponential modulated synthesis filterbank for generating a wideband audio signal by combining the reconstructed high frequency portion of the audio signal with the low frequency portion of the audio signal, wherein the complex exponential modulated synthesis filterbank includes a plurality of interpolators, wherein the high frequency reconstructor uses a first parameter indicating a quantity of the consecutive number of the plurality of low frequency complex-valued subband signals and a second parameter indicating a reconstruction range start channel.

2. The apparatus of claim 1 wherein the complex exponential modulated analysis filterbank and the complex exponential modulated synthesis filterbank have L channels.



3. The apparatus of claim 1 wherein the high frequency reconstructor is configured to reconstruct the high frequency portion of the audio signal with multiple patches.

4. The apparatus of claim 1 wherein the plurality of decimators each have a decimation factor of M.

5. The apparatus of claim 1 wherein the plurality of interpolators each have an interpolation factor of M.

6. The apparatus of claim 2 wherein the plurality of decimators and the plurality of interpolators each have an interpolation factor of M, which is equal to L.

7. A method for reconstructing a high frequency portion of an audio signal, the method comprising: filtering a low frequency portion of the audio signal with a complex exponential modulated analysis filterbank to produce a plurality of low frequency complex-valued subband signals, wherein the filtering includes decimating the plurality of low frequency subband signals; reconstructing the high frequency portion of the audio signal by patching both a real and an imaginary part of a consecutive number of the plurality of low frequency complex-valued subband signals to consecutive subbands of the high frequency portion; and generating a wideband audio signal with a complex exponential modulated synthesis filterbank by combining the reconstructed high frequency portion of the audio signal with the low frequency portion of the audio signal, wherein the generating includes interpolating the plurality of low frequency subband signals, wherein the reconstructing uses a first parameter indicating a quantity of the consecutive number of the plurality of low frequency complex-valued subband signals and a second parameter indicating a reconstruction range start channel.

8. A non-transitory computer readable medium containing instructions that when executed by a processor perform the method of claim 7.


Claim 1-8 rejected on the ground of nonstatutory obviousness-type double patenting as
being unpatentable over claims 1-8 of U.S. Patent No. 9786290 B2 in view of Liljeryd et al (US 6680972 B1). The conflicting claims 1-8 of the U.S. Patent No. 9786290 B2 does not explicitly teach “complex exponential modulated synthesis filterbank” as recited in claim 1, 7-8, “wherein the high frequency reconstructor uses a first parameter indicating a quantity of the consecutive number of the plurality of low frequency complex-valued subband signals and a second parameter indicating a reconstruction rnage start channel” as recited in claim 2, “wherein Q=2 or Q=4” as recited in claim 4, “wherein the low frequency portion of the audio signal has a sampling frequency fs” as recited in claim 5, and “wherein the wideband audio signal has a sampling frequency 2*fs” as recited in claim 6. However, Liljeryd teaches those features in claims 1-2, 4-6 as discussed in claim rejections under 35 U.S.C. 102(a)(1) below for benefits of maintaining a sound quality with high compression rate, efficiently bandwidth saving specifically for human voice and music signals, and no perceptual degradation  (col 1, ln 63-67, col 2, ln 1-53). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to apply Liljeryd’s disclosed features above, to the apparatus for reconstructing the wideband audio signal, as taught by claims 1-8 of U.S. Patent No. 9786290 B2, for the benefits discussed above. A comparison of claims 1-8 of the instant application with the conflicting claims 1-8 in U.S. Patent No. 9786290 B2 is listed below for reference:
Claims in the current application


1. An apparatus for reconstructing a high frequency portion of an audio signal, the apparatus comprising: a complex exponential modulated analysis filterbank having L channels for filtering a low frequency portion of the audio signal to produce L low frequency complex-valued subband signals, wherein the complex exponential modulated analysis filterbank includes a plurality of decimators; a high frequency reconstructor that reconstructs the high frequency portion of the audio signal by patching both a real and an imaginary part of a consecutive number of the L low frequency complex-valued subband signals to consecutive subbands of the high frequency portion; and a complex exponential modulated synthesis filterbank having Q*L channels for generating a wideband audio signal by combining the reconstructed high frequency portion of the audio signal with the low frequency portion of the audio signal, wherein the complex exponential modulated synthesis filterbank includes a plurality of interpolators, wherein the high frequency reconstructor comprises an envelope adjuster that adjusts an envelope of the high frequency portion of the audio signal, and wherein Q is an upsampling factor and Q*L is an integer value.






2. The apparatus of claim 1 wherein the high frequency reconstructor uses a first parameter indicating a quantity of the consecutive number of the plurality of low frequency complex-valued subband signals and a second parameter indicating a reconstruction range start channel.

3. The apparatus of claim 1 wherein the high frequency reconstructor is configured to reconstruct the high frequency portion of the audio signal with multiple patches.


4. The apparatus of claim 1 wherein the Q=2 or Q=4.





5. The apparatus of claim 1 wherein the the low frequency portion of the audio signal has a sampling frequency f.sub.s.





6. The apparatus of claim 1 wherein the wideband audio signal has a sampling frequency 2*f.sub.s.







7. A method for reconstructing a high frequency portion of an audio signal, the method comprising: filtering a low frequency portion of the audio signal with a complex exponential modulated analysis filterbank having L channels to produce L low frequency complex-valued subband signals, wherein the complex exponential modulated analysis filterbank includes a plurality of decimators; reconstructing the high frequency portion of the audio signal by patching both a real and an imaginary part of a consecutive number of the L low frequency complex-valued subband signals to consecutive subbands of the high frequency portion; and generating a wideband audio signal with a complex exponential modulated synthesis filterbank having Q*L channels by combining the reconstructed high frequency portion of the audio signal with the low frequency portion of the audio signal, wherein the complex exponential modulated synthesis filterbank includes a plurality of interpolators, wherein the reconstructing comprises adjusting an envelope of the high frequency portion of the audio signal, and wherein Q is an upsampling factor and Q*L is an integer value.

8. A non-transitory computer readable medium containing instructions that when executed by a processor perform the method of claim 7.
Conflicting claim(s) in U.S. Patent No. 9786290 B2

1. A method for reconstructing a wideband audio signal, the method comprising: decomposing a lowband audio signal into a plurality of complex subband signals with an L-channel analysis filterbank, each of the plurality of complex subband signals representing a frequency channel of the analysis filterbank; generating a highband audio signal by patching a number of consecutive complex subband signals, wherein the generating includes: frequency translating a complex subband signal in a source area channel of the lowband audio signal having an index i to a reconstruction range channel having an index j of the highband audio signal, and frequency translating a complex subband signal in a source area channel of the lowband audio signal having an index i+1 to a reconstruction range channel having an index j+1 of the highband audio signal; adjusting a spectral envelope of the highband audio signal to a desired level; combining the lowband audio signal and the highband audio signal with a Q.Math.L-channel synthesis filterbank to generate the wideband audio signal, wherein the lowband audio signal has frequency components below a crossover region and the highband audio signal has frequency components above the crossover region, wherein Q is chosen so that Q.Math.L is an integer value, and wherein the frequency translating of the lowband audio signals having an index i and i+1 represent a patch, and the generating uses multiple patches.

2. A method according to claim 1, wherein the analysis filterbank and the synthesis filterbank are obtained by cosine or sine modulation of a lowpass prototype filter.



3. A method according to claim 1, wherein the analysis filterbank and the synthesis filterbank are obtained by complex-exponential-modulation of a lowpass prototype filter.

4. A method according to claim 2, wherein the lowpass prototype filter is designed so that a transition band of channels of the analysis filterbank and the synthesis filterbank overlaps a passband of neighbouring channels only.

5. A method according to claim 1, in which the synthesis filterbank comprises a dissonance guard band, the dissonance guard band being positioned between synthesis filterbank channels in the source range and synthesis filterbank channels in the reconstruction range.

6. A method according to claim 5, in which one or several of the channels in the dissonance guard band are fed with zeros or gaussian noise; whereby dissonance related artifacts are attenuated.

7. A method according to claim 5, in which a bandwidth of the dissonance guard band is approximately one half Bark.

8. An audio processing apparatus for reconstructing a wideband audio signal, the audio processing apparatus comprising: an L-channel analysis filterbank that decomposes a lowband audio signal into a plurality of complex subband signals with each of the plurality of complex subband signals representing a frequency channel of the analysis filterbank; a high frequency reconstructor that generating a highband audio signal by patching a number of consecutive complex subband signals, wherein the high frequency reconstructor includes: a frequency translator that frequency translates a complex subband signal in a source area channel of the lowband audio signal having an index i to a reconstruction range channel having an index j of the highband audio signal, and a frequency translator that frequency translates a complex subband signal in a source area channel of the lowband audio signal having an index i+1 to a reconstruction range channel having an index j+1 of the highband audio signal; an envelope adjuster that adjusts a spectral envelope of the highband audio signal to a desired level; a Q.Math.L-channel synthesis filterbank that combines the lowband audio signal and the highband audio signal to generate the wideband audio signal, wherein the lowband audio signal has frequency components below a crossover region and the highband audio signal has frequency components above the crossover region, wherein Q is chosen so that Q.Math.L is an integer value, and wherein wherein the frequency translation of the lowband audio signals having an index i and i+1 represent a patch, and the high frequency reconstructor is configured to use multiple patches.


Claim 1-7 rejected on the ground of nonstatutory obviousness-type double patenting as
being unpatentable over claims 1-7 of U.S. Patent No. 10008213 B2 in view of Liljeryd et al (US 6680972 B1). The conflicting claims 1-7 of the U.S. Patent No. 10008213 B2 does not explicitly teach “Q*L channels” belonging to “the complex exponential modulated synthesis filterbank” and “wherein Q is upsampling factor and Q*L is an integer value” as recited in claim 1, 7, “wherein Q=2 or Q=4” as recited in claim 4, “wherein the low frequency portion of the audio signal has a sampling frequency fs” as recited in claim 5, and “wherein the wideband audio signal has a sampling frequency 2*fs” as recited in claim 6. However, Liljeryd teaches those features in claims 1, 3-7 as discussed in claim rejections under 35 U.S.C. 102(a)(1) below for benefits of maintaining a sound quality with high compression rate, efficiently bandwidth saving specifically for human voice and music signals, and no perceptual degradation  (col 1, ln 63-67, col 2, ln 1-53). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to apply Liljeryd’s disclosed features above, to the apparatus for reconstructing the high frequency portion of an audio signal, as taught by claims 1-7 of U.S. Patent No. 10008213 B2, for the benefits discussed above. A comparison of claims 1-7 of the instant application with the conflicting claims 1-7 in U.S. Patent No. 10008213 B2 is listed below for reference:
Claims in the current application


1. An apparatus for reconstructing a high frequency portion of an audio signal, the apparatus comprising: a complex exponential modulated analysis filterbank having L channels for filtering a low frequency portion of the audio signal to produce L low frequency complex-valued subband signals, wherein the complex exponential modulated analysis filterbank includes a plurality of decimators; a high frequency reconstructor that reconstructs the high frequency portion of the audio signal by patching both a real and an imaginary part of a consecutive number of the L low frequency complex-valued subband signals to consecutive subbands of the high frequency portion; and a complex exponential modulated synthesis filterbank having Q*L channels for generating a wideband audio signal by combining the reconstructed high frequency portion of the audio signal with the low frequency portion of the audio signal, wherein the complex exponential modulated synthesis filterbank includes a plurality of interpolators, wherein the high frequency reconstructor comprises an envelope adjuster that adjusts an envelope of the high frequency portion of the audio signal, and wherein Q is an upsampling factor and Q*L is an integer value.

2. The apparatus of claim 1 wherein the high frequency reconstructor uses a first parameter indicating a quantity of the consecutive number of the plurality of low frequency complex-valued subband signals and a second parameter indicating a reconstruction range start channel.

3. The apparatus of claim 1 wherein the high frequency reconstructor is configured to reconstruct the high frequency portion of the audio signal with multiple patches.


4. The apparatus of claim 1 wherein the Q=2 or Q=4.


5. The apparatus of claim 1 wherein the the low frequency portion of the audio signal has a sampling frequency f.sub.s.

6. The apparatus of claim 1 wherein the wideband audio signal has a sampling frequency 2*f.sub.s.


7. A method for reconstructing a high frequency portion of an audio signal, the method comprising: filtering a low frequency portion of the audio signal with a complex exponential modulated analysis filterbank having L channels to produce L low frequency complex-valued subband signals, wherein the complex exponential modulated analysis filterbank includes a plurality of decimators; reconstructing the high frequency portion of the audio signal by patching both a real and an imaginary part of a consecutive number of the L low frequency complex-valued subband signals to consecutive subbands of the high frequency portion; and generating a wideband audio signal with a complex exponential modulated synthesis filterbank having Q*L channels by combining the reconstructed high frequency portion of the audio signal with the low frequency portion of the audio signal, wherein the complex exponential modulated synthesis filterbank includes a plurality of interpolators, wherein the reconstructing comprises adjusting an envelope of the high frequency portion of the audio signal, and wherein Q is an upsampling factor and Q*L is an integer value.
Conflicting claim(s) in U.S. Patent No. 10008213 B2

1. An apparatus for reconstructing a high frequency portion of an audio signal, the apparatus comprising: a complex exponential modulated analysis filterbank for filtering a low frequency portion of the audio signal to produce a plurality of low frequency complex-valued subband signals, wherein the complex exponential modulated analysis filterbank includes a plurality of decimators; a high frequency reconstructor that reconstructs the high frequency portion of the audio signal by patching both a real and an imaginary part of a consecutive number of the plurality of low frequency complex-valued subband signals to consecutive subbands of the high frequency portion; and a complex exponential modulated synthesis filterbank for generating a wideband audio signal by combining the reconstructed high frequency portion of the audio signal with the low frequency portion of the audio signal, wherein the complex exponential modulated synthesis filterbank includes a plurality of interpolators, wherein the high frequency reconstructor uses a parameter indicating a quantity of the consecutive number of the plurality of low frequency complex-valued subband signals.



2. The apparatus of claim 1 wherein the complex exponential modulated analysis filterbank and the complex exponential modulated synthesis filterbank have L channels.



3. The apparatus of claim 1 wherein the high frequency reconstructor is configured to reconstruct the high frequency portion of the audio signal with multiple patches.


4. The apparatus of claim 1 wherein the plurality of decimators each have a decimation factor of M.

5. The apparatus of claim 1 wherein the plurality of interpolators each have an interpolation factor of M.

6. The apparatus of claim 2 wherein the plurality of decimators and the plurality of interpolators each have an interpolation factor of M, which is equal to L.

7. A method for reconstructing a high frequency portion of an audio signal, the method comprising: filtering a low frequency portion of the audio signal with a complex exponential modulated analysis filterbank to produce a plurality of low frequency complex-valued subband signals, wherein the filtering includes decimating the plurality of low frequency subband signals; reconstructing the high frequency portion of the audio signal by patching both a real and an imaginary art of a consecutive number of the plurality of low frequency complex-valued subband signals to consecutive subbands of the high frequency portion; and generating a wideband audio signal with a complex exponential modulated synthesis filterbank by combining the reconstructed high frequency portion of the audio signal with the low frequency portion of the audio signal, wherein the generating includes interpolating the plurality of low frequency subband signals, wherein the reconstructing uses a parameter indicating a quantity of the consecutive number of the plurality of low frequency complex-valued subband signals.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.
Claim 2 depends on claim 1, recites “a quantity of the consecutive number of the plurality of low frequency complex-valued subband signals” and wherein “the consecutive number of the plurality of low frequency complex-valued subband signals” is not further limitation to “a consecutive number of the L low frequency complex-valued subband signals” as recited in the parent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liljeryd et al (WO 1998057436 A2, IDS, equivalent to US 6680972 B1 hereinafter, hereinafter Liljeryd).
Claim 1:  Liljeryd teaches an apparatus for reconstructing a high frequency portion of an audio signal (title and abstract, ln 1-13, an apparatus in fig. 9c and implemented by a hardware or computer, col 22, ln 51-56), the apparatus comprising: 
a complex exponential modulated analysis filterbank (left portion of fig. 9c, details in fig. 9a, with bandpass filters 901, with carrier signal insertion exp(-jωkn) 903, and down sampling 905 in fig. 9c, col 12, ln 59-67 and col 13, ln 1) having L channels for filtering a low frequency portion of the audio signal (e.g., the number of low frequency component L=4 before the frequency expansion in fig. 9c) to produce L low frequency complex-valued subband signals (channels 4-7 to the right side before the upsampling portion in fig. 9c), wherein the complex exponential modulated analysis filterbank includes a plurality of decimators (decimators in each channels of channels 4-7 in fig. 9c; e.g., Xk(n) is decimated to Xk(rR), n=rR, and R is a decimation factor, col 12, ln 59-67); 
a high frequency reconstructor (including patches Ps at channels 8, 10, 12, 14, etc. in fig. 9c) that reconstructs the high frequency portion of the audio signal by patching both a real and an imaginary part of a consecutive number of the L low frequency complex-valued subband signals (patching the down sampled channels signals 4, 5, 6, 7 with the insertion of carrier exp(-jωkn) 903, and thus, a real and an imaginary part of a consecutive number of the L low frequency complex-valued subband signals as input signals to patches Ps in fig. 9c ) to consecutive subbands of the high frequency portion (harmonic at channels 8, 10, 12, 14 and then expanded to channels 9, 11, 13, 15-16 to form consecutive number of input and output channels from  the real/imaginary signals of channels 4-7 through the patches P in fig. 9c, col 13, ln 13-34); and 
a complex exponential modulated synthesis filterbank (including upsampling element 907, low pass filtering 909, and carriers 911, stages 913, etc. in fig. 9c) having Q*L channels for generating a wideband audio signal (Synthesising the subband signals with a QL-channel filter banks and only L low band channels used for frequency expansion, col 15, ln 47-53) by combining the reconstructed high frequency portion of the audio signal (output signals from element 919 in fig. 9c) with the low frequency portion of the audio signal (from output of the channels 4-7 in fig. 9c), wherein the complex exponential modulated synthesis filterbank includes a plurality of interpolators (including interpolators prior to the LP filters at right side of fig. 9b-9c), wherein the high frequency reconstructor comprises an envelope adjuster that adjusts an envelope of the high frequency portion of the audio signal (via element 919 in fig. 9c, col 7, ln 28-35), and wherein Q is an upsampling factor and Q*L is an integer value (the sampling frequency Q*fs and Q*L is an integer value, col 15, ln 47-53, i.e., Q herein is both upsampling factor and bandwidth expansion factor inherently).
Claim 7 has been analyzed and rejected according to claim 1 above.
Claim 8 has been analyzed and rejected according to claims 1 and 7 above and LilJeryd further teaches a non-transitory computer readable medium containing instructions that when executed by a processor perform the method of claim 7 (software implemented by a powerful PC or decoder in software, col 22, ln 51-55 and storage in the PC, col 22, ln 51-56, and thus, memory for storing software and executed by the PC’s CPU are inherency for a personal computer PC for benefits of holding the software and programs even power turned off).
Claim 2: LilJeryd further teaches, according to claim 1 above, wherein the high frequency reconstructor uses a first parameter indicating a quantity of the consecutive number of the plurality of low frequency complex-valued subband signals (e.g., parameter L as L channel filter bank for low subband signals, col 15, ln 47-62) and a second parameter indicating a reconstruction range start channel (the start channel including the fmax as the start channel of reconstruction range between fmax and Qfmax in fig. 2 and Q is bandwidth expansion factor as discussed in claim 1 above).
Claim 3: Liljeryd further teaches, according to claim 1 above, wherein the high frequency reconstructor is configured to reconstruct the high frequency portion of the audio signal with multiple patches (patches Ps in channels 8, 10, 12, 14 for expanding to channels 9, 11, 13, 15-16 in fig. 9c).
Claim 4: Liljeryd further teaches, according to claim 1 above, wherein the Q=2 or Q=4 (e.g., Q=2, col 16, ln 10-12).
Claim 5: Liljeryd further teaches, according to claim 1 above, wherein the the low frequency portion of the audio signal has a sampling frequency fs (the signal x(n) used to reconstruct the high frequency portion has a sampling frequency fs, col 7, ln 1-14).
Claim 6: Liljeryd further teaches, according to claim 1 above, wherein the wideband audio signal has a sampling frequency 2*fs (resulting output signal with a sampling frequency Q*fs, col 15, ln 47-51 and Q=2, col 16, ln 1-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654